UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                  No. 18-6265


PAUL LEIGH BURT,

                Plaintiff - Appellant,

          v.

EDDIE PEARSON, Lead Warden; HAROLD CLARKE, Director, Department of
Corrections; DAWEN BU, M.D., Neuro Care of Virginia,

                Defendants - Appellees.



                                  No. 18-6577


PAUL LEIGH BURT,

                Plaintiff - Appellant,

          v.

EDDIE PEARSON, Lead Warden; HAROLD CLARKE, Director, Department of
Corrections; DAWEN BU, M.D., Neuro Care of Virginia,

                Defendants - Appellees.



                                  No. 18-6599


PAUL LEIGH BURT,
                    Plaintiff - Appellant,

             v.

EDDIE PEARSON, Lead Warden; HAROLD CLARKE, Director, Department of
Corrections; DAWEN BU, M.D., Neuro Care of Virginia,

                    Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-00092-TSE-MSN)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Leigh Burt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      In these consolidated appeals, Paul Leigh Burt appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint and denying without prejudice

his postjudgment motions for summary judgment and for responses to interrogatories.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Burt v. Pearson, No. 1:18-cv-00092-TSE-MSN (E.D.

Va. filed Mar. 1, 2018 & entered Mar. 6, 2018; filed May 3, 2018 & entered May 4,

2018; filed May 16, 2018 & entered May 17, 2018). Burt’s motions for appointment of

counsel are denied.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           3